Citation Nr: 1232355	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  09-20 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1968 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the claim for service connection for a psychological disorder, finding that new and material evidence had not been submitted. 

In July 2010 a Board hearing was held at the RO before the undersigned; the transcript is of record.  

In August 2010 the Board reopened the claim and remanded the issue for a VA examination.  

In August 2011 the Board remanded the claim for Social Security Administration (SSA) records. 

In July 2012 the Board remanded the claim for further development which has been completed. 

The issue has been recharacterized to comport with the evidence of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. An acquired psychiatric disorder is not shown to have clearly and unmistakably pre-existed the Veteran's entry into service.

2. The Veteran is, at best, not a credible historian.

3.  An acquired psychiatric disorder was not first manifested on active duty service; the competent and credible evidence of record is against a finding that the currently diagnosed disorder is related to service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

An April 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran is in receipt of Social Security Administration (SSA) disability income; however there are no records available because they were destroyed, and the Veteran is aware that the records were destroyed.  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in February 2011; the Veteran has not argued, and the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination was adequate to the extent that it could be; see discussion below.  Any additional examination or opinion would be an ineffective use of resources. 

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease both pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Here there is evidence to suggest that the Veteran's condition existed prior to service; however there is also evidence to the contrary; the condition did not undebateably exist prior to service; it does not rise to the level of clear and unmistakable evidence; and the Veteran is presumed sound upon entry.  

Service connection will be granted for any disease that manifests during service or is the result of any injury that occurred during service. 

The Veteran had an unusual service history.  Out of the Veteran's ten month period of service, he had only three months and five days of active service.  He was absent without leave (AWOL) for two extended periods: 20 days in November 1968 and 93 days from December 1968 to March 1969.  In March 1969 he was court-martialed and sentenced to confinement beginning in April 1969.  In June 1969 he was discharged for unsuitability.  

There are two service treatment records reflecting the Veteran's report of mental health difficulties.  While in confinement as a result of Court Martial sentence, on May 7, 1969, the Veteran was treated for depressive reaction, chronic, severe, manifested by sadness, guilt, and loneliness which was noted not to have existed prior to service.  On May 31, 1969, while still in confinement, he was treated for severe acute anxiety manifested by fear, depression, and trembling which was noted not to have existed prior to service.  

The Board has twice remanded this matter for the purpose of obtaining the information necessary to determine: 1) whether the Veteran, in fact, has a current psychiatric disorder; and 2) if so, whether it is related to service.  

The examination obtained as a result of the Board's efforts does not help the Veteran's claim.  The examining psychologist characterized the Veteran's response in that examination as exaggerated, distorted, and evidence of malingering.  This, obviously, severely undercuts the credibility of the Veteran's self reported history.

The Board's finding that the Veteran is untruthful is based upon its own interaction with the Veteran, the VA examiner's interaction with the Veteran and associated opinion, and the documents of record.  

At the July 2010 Board hearing the Veteran initially testified that he temporarily left the service for four days.  Later, in response to my pointing out that it was a period of AWOL and more like 19 days, he agreed that it was a longer period.  When asked about the other two periods of unauthorized absences, the Veteran testified they were non-pay periods.  When asked again if there was only one AWOL, he testified, yes, only one AWOL.  This is totally contradicted by the evidence of record.  The Veteran was, in fact, court-martialed for being AWOL from November 4 to November 24, 1968, and for being AWOL from December 8, 1968 to March 11, 1969; two separate periods of AWOL of a total duration of almost four months.  

This is not a case of simply forgetting the exact number of days he was AWOL; rather the Veteran intentionally misrepresented his service record under oath to the Board.  

In February 2011 a VA examination was conducted.  The Veteran was administered a Personality Assessment Inventory (PAI) which results indicated distortion of responses in a negative or pathological direction.  The examiner explained that the PAI provides a number of validity indices that are designed to provide an assessment of factors that could distort the results of testing.  The Veteran's response patterns were unusual in that they indicate defensiveness about particular personal shortcomings as well as an exaggeration of certain problems.  The test results potentially involve considerable distortion and are unlikely to be an accurate reflection of the Veteran's objective clinical status.

The examiner diagnosed the Veteran with anxiety disorder-nos, malingering and personality disorder.  The examiner explained that the diagnosis of malingering is made based on the Veteran's conflicting self report, distortions on psychological testing, evidence contradictory to self-report and presence of secondary gain factors.  The examiner explained that, due to this diagnosis, it is difficult to ascertain which symptoms are due to reported anxiety and which are evidence of personality disorder.  The examiner opined that it is not likely that the current diagnosis, anxiety disorder, was caused by the Veteran's service as there is evidence of treatment prior to service; service was of extremely short duration; there is no evidence of an inservice stressor; and the June 1969 examiner found the condition to be long standing and related to reports of profound parental abuse.  The examiner opined that the current psychiatric disorder is not found to be at least as likely as not to have been aggravated by military service as the Veteran's self report is unreliable and contradictory to the evidence of the psychiatric evaluation in 1969.  The examiner also noted that, due to evidence of malingering in the examination, it is not possible to determine to what extent impairment is due to previously observed character and mental disorder, and the extent of impairment attributable to exaggeration, distortion or malingering.  

The claims file contains other inconsistent reporting by the Veteran.  The entrance medical examination and history reported no psychiatric problems; however a March 1969 insurance claim form completed by the Veteran, which he certified to be true, reports that he received medical treatment for a nervous disorder in Ohio in November 1967.  

At a June 6, 1969 psychiatric evaluation, immediately prior to discharge, the examiner noted that the Veteran had suffered profound parental abuse, abandonment and cruelty.  The examiner diagnosed chronic severe emotional instability and depression which was not in the line of duty, and existed prior to service.  The examiner also found that the Veteran had no mental defects sufficient to warrant separation through medical channels and that it can be presumed that the longstanding character and behavior disorder described will tend to exist permanently.  The Veteran has since denied any abuse by his parents, but did remember telling the examiner he was disciplined by his parents.  It is unclear whether the Veteran did or did not report parental abuse at the June 1969 evaluation and, as the evaluation is based upon the Veteran's self reported history which is inconsistent/inaccurate, the probative value of the examination is limited. 

The Board finds the Veteran's claims of personal assaults in service; being beaten in basic training, and being beaten in the stockade, which are unsupported by anything in the record, are not credible.  During service, he never reported the alleged assaults to anyone, despite seeking treatment for other physical and mental difficulties.  Post-service he did not report the alleged assaults to any health care providers until November 1975, following his second suicide attempt.  Lay statements from his wife and ex-wife merely report him telling them that he was beaten up in service.  A typed lay statement from a "Mike Castle" was submitted by the Veteran, but contains no address or phone number for verification, nor is it notarized.  The Board finds this statement to be unverified and not credible, and assigns it no probative value.  A handwritten lay statement from a "Stoney Rowland" was submitted by the Veteran, which contains an address and phone number but it is not notarized.  The Board finds this statement to be unverified and not credible, and assigns it no probative value.

There is no evidence of any personal assault in service other than the Veteran's report of such: to a treating physician; to his wife and ex-wife; and to the undersigned.  Starkly put, there is no credible evidence of any personal assaults in service.  

All the evidence of record based on the Veteran's statements is nonprobative, as he has been found to be malingering, an inconsistent historian, and not credible.  

The remaining competent credible evidence of record consists of the two treatment notes from May 1969.  One of which diagnosed an acute anxiety reaction, which by definition is not a chronic disability.  The other found the Veteran to have severe chronic depressive reaction.  There is no evidence of any mental health disorder until a suicide attempt in October 1971, two years post service, and no evidence that that incident was related to service.  There is no evidence of a diagnosis of depressive neurosis until 1976, seven years post service, demonstrating a lack of continuity of symptomatology.  An attempt to determine whether the one incident of chronic depressive reaction was related to the Veteran's current psychiatric disability was forestalled by the Veteran's exaggeration, distortion and malingering during the course of the examination. 

The weight of the competent credible evidence is against the claim; there is no doubt to be resolved; and service connection for a psychiatric disability is not warranted. 




ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


